SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Doritte Gil appeals Judge Amon’s order granting defendants’ motion to dismiss *121Gil’s claims brought pursuant to 42 U.S.C. § 1983 against the New York City Department of Housing Preservation and Development, HPD Inspector Badge # 3232 and Gil’s former tenants. We affirm for substantially the reasons as stated by Judge Amon in her Memorandum and Order. See Gil v. Tarlow, No. 99 CV 5796 (E.D.N.Y. August 4, 2000).